Citation Nr: 1028262	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  03-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and VM


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to May 8, 1975.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from February 2003 and May 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This case was most recently before the Board in 
February 2010.

In March 2004 the Veteran presented testimony with respect to 
service connection for bilateral hearing loss and tinnitus at a 
Travel Board hearing before an Acting Veterans Law Judge (VLJ) 
who is no longer employed by the Board.  After the Board advised 
the Veteran that the law requires that the VLJ who conducts a 
Board hearing on appeal must participate in any decision on that 
appeal, 38 C.F.R. § 20.707 (West 2002), the Veteran requested 
another Board hearing.  The Veteran and his spouse appeared and 
testified at a videoconference hearing in May 2010 before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
contained in the record.

A May 2009 rating decision denied entitlement to Department of 
Veterans Affairs compensation under 38 U.S.C.A. § 1151 for left 
ulnar neuropathy and entitlement to a total rating based on 
individual unemployability due to service-connected disability 
(TDIU).  The Veteran filed a notice of disagreement with regard 
to the left ulnar neuropathy claim, and in March 2010 a statement 
of the case as to that claim was issued.  The Veteran has not 
submitted a substantive appeal as to the issue of entitlement to 
Department of Veterans Affairs compensation under 38 U.S.C.A. § 
1151 for left ulnar neuropathy.

The issue of entitlement to service connection for bilateral shin 
splints is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or 
credible lay, evidence of record that hearing loss was present in 
service, that hearing loss disability was demonstrated to a 
compensable degree within a year of discharge from service, or 
that there is a nexus or link between current bilateral hearing 
loss disability and the Veteran's active service. 

2.  Tinnitus was not shown in service or within a year of 
discharge from service, there has been no demonstration by 
competent medical, or credible lay, evidence of a nexus or link 
between tinnitus and the Veteran's active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in March 2002, May 2003, December 2005, 
April 2006, and September 2006 the Veteran was informed of the 
evidence and information necessary to substantiate the claims, 
the information required of the appellant to enable VA to obtain 
evidence in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  In the September 2006 
letter, the Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an award 
of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As complete VCAA notice was not completed prior to the 
initial AOJ adjudication of the claims, such notice was not 
compliant with Pelegrini.  However, as the case was readjudicated 
thereafter, there is no prejudice to the Veteran in this regard.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment and personnel records are 
associated with the claims file, as are VA and private medical 
records, as well as the Veteran's records from the Social 
Security Administration (SSA).  In November 2002 and January 2006 
the Veteran underwent VA audiological examinations, and in 
January 2007 a VA healthcare professional provided an opinion of 
etiology that addresses the medical matters presented by this 
appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the January 2007 VA opinion is more 
than adequate.  The January 2007 VA opinion considered the 
pertinent evidence of record, including the November 2002 and 
January 2006 VA audiological examinations, and included a 
specific reference to the Veteran's service treatment records, 
including his service separation examination.  Supporting 
rationale was provided for the opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining an opinion 
with respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as organic 
diseases of the nervous system) may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination 
of whether a veteran has a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

The Veteran asserts that he has hearing loss and tinnitus as a 
result of exposure to gun fire while serving in an artillery unit 
during his active service.  The Veteran's military occupational 
specialty was infantry weapon repairman.

The service treatment records contain no complaints or treatment 
related to hearing loss or tinnitus.  The Veteran's May 1972 
service enlistment examination noted that the Veteran's ears were 
normal.  Audiometric findings were, in pertinent part, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
Not 
tested
5
LEFT
10
5
20
Not 
tested
10

A January 1975 service administrative separation examination 
noted that the Veteran's ears were normal.  Audiometric findings 
were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
10
25
10
15

At a November 2002 VA audiological examination, the Veteran 
complained of hearing loss and tinnitus.  The Veteran noted that 
he was exposed to cannon explosions during service, but indicated 
that he always wore ear protection.  He was unsure of the date of 
onset of his tinnitus, and the examiner stated that the etiology 
of the Veteran's tinnitus was unknown.  The reported audiometric 
findings demonstrated right ear and left ear hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.

At a January 2006 VA audiological examination, the Veteran again 
complained of hearing loss and tinnitus.  The Veteran noted that 
he was exposed to all types of gunfire while serving as a 
gunsmith and artillery cannoneer during service, but indicated 
that he always wore ear protection.  He essentially noted that he 
had worn ear protection during his post-service employment and 
recreation activities when appropriate.  The Veteran stated that 
his tinnitus began during service, and the examiner stated that 
the etiology of the Veteran's tinnitus was unknown and an opinion 
"can only be made out of speculation."  The examiner 
essentially noted that as a copy of the Veteran's service 
separation examination was not available (the Board notes that 
the Veteran's separation examination was not associated with the 
claims file until after the January 2006 VA audiological 
examination) no opinion of etiology concerning hearing loss could 
be made.  The reported audiometric findings demonstrated right 
ear and left ear hearing loss disability for VA purposes.  38 
C.F.R. § 3.385.

A January 2007 VA healthcare professional noted that the 
Veteran's claim file, including the November 2002 and January 
2006 VA audiological examinations, had been reviewed.  The 
January 2007 VA examiner essentially stated that the Veteran's 
tinnitus and hearing loss were not likely related to the 
Veteran's active service.

As normal right ear and left ear hearing was demonstrated on 
examination for enlistment into service, the presumption of 
soundness on induction attaches as to right ear and left ear 
hearing ability.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  

The Board observes that although some degree of left ear hearing 
loss, per Hensley, was present on audiometric examination in 
January 1975 for separation from service, neither chronic right 
ear hearing loss, nor a medical finding of a chronic clinically 
significant change in hearing ability in either ear, was 
demonstrated during service.  Moreover, neither tinnitus, nor 
chronic hearing loss "disability" for VA purposes was 
demonstrated to a compensable degree within the first year of 
discharge from such service.  Significantly, there is no 
competent medical opinion linking hearing loss or tinnitus 
disability to service, and a January 2007 VA opinion indicated 
that the Veteran's hearing loss and tinnitus were not related to 
his military service.

The Veteran is competent to report having sustained acoustic 
trauma during his periods of service, and as such is consistent 
with the circumstances of his service, such assertions are deemed 
to be credible.  The Board notes that the Veteran is competent to 
provide testimony and statements (such as those made at his March 
2004 and May 2010 Board hearings) concerning factual matters of 
which he has first hand knowledge (i.e., experiencing or 
observing noise exposure, tinnitus and hearing loss problems 
during or after service).  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Veteran is not competent to say that any loss of 
hearing acuity experienced in service was of a chronic nature to 
which current disability may be attributed, or that current 
hearing loss disability and/or tinnitus are etiologically related 
to acoustic trauma in service.  A layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic disability 
is currently present or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the medical evidence of record indicates that the Veteran did 
not have chronic hearing loss "disability" for VA purposes, or 
tinnitus, demonstrated within a year of discharge from service, 
and since neither disability was noted or complained of for years 
following service, the preponderance of the evidence is against 
service connection for hearing loss disability and tinnitus.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




REMAND

The Veteran asserts that he has shin splints disability that is 
related to his active service.  Service treatment records reveal 
that the Veteran sought treatment for painful shins on multiple 
occasions.  In October 2006 a private doctor noted that the 
Veteran's "refractory shin splint pain" likely originated in 
service.  The October 2006 opinion does not appear to be based on 
a comprehensive review of the Veteran's medical records.  

The Board has reviewed the VA examinations conducted in June 1999 
and November 2002 and finds that those examinations do not 
provide sufficient competent medical evidence to decide the shin 
splints claim.  Based on the foregoing, the Board finds that a VA 
physician's opinion would be helpful in this case, 38 C.F.R. 
§ 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
and the Veteran should be scheduled for a VA examination to 
address the medical matters presented by this appeal.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for the 
appropriate VA examination to determine the 
nature and etiology of any current shin 
splint disability.  The examiner should be 
provided the Veteran's claims file for 
review, and any indicated studies must be 
completed.  Following examination of the 
Veteran and review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has any current shin 
splint disability that is related to 
service.

2.  Thereafter, the AOJ should adjudicate 
the claim for service connection for shin 
splint disability.  If the benefit sought 
is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the Veteran 
and his representative should be afforded 
the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


